Order filed February 14, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00968-CR
                                ____________

              GUADALUPE WALLY RODRIGUEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1481921


                                    ORDER
      On January 10, 2017, this court issued an order to the Harris County District
Clerk to file a supplemental clerk’s record by January 20, 2017. The court has not
received the supplemental clerk’s record.

      Accordingly, the Harris County District Clerk is ordered to file the ordered
supplemental record by February 24, 2017, containing the following document: the
judgment.
      If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record in each appeal containing a certified statement that
the omitted item is not a part of the case file.

                                    PER CURIAM




                                            2